UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1618



REE EX DOE,

                 Plaintiff - Appellant,

          v.


GERARDO MALDONADO, JR.; DENNIS HENDERSHOTT; TIM BYRNE; UNITED
STATES ATTORNEY; MICHAEL B. MUKASEY, United States Attorney
General Agency,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:05-cv-03310-SB)


Submitted:    March 21, 2008                 Decided:   April 24, 2008


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ree Ex Doe, Appellant Pro Se. Reginald I. Lloyd, United States
Attorney, Terri Hearn Bailey, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ree Ex Doe appeals the district court’s order accepting

the recommendation of the magistrate judge and granting Defendants’

motions to dismiss his employment discrimination action.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Doe v.

Mukasey, No. 9:05-cv-03310-SB (D.S.C. May 15, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -